DETAILED ACTION
This office action is in response to the application filed on 02/16/2022.
Claims 1-10 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-10 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “determining an optimal precision by repeatedly performing the unit operation corresponding to an initial operation of the algorithm using the inspected available precision”. The closest prior art does not disclose determining an optimal precision by repeatedly performing an operation using a same precision. The closest prior art (Carson et al.  - Accelerating the solution of linear systems by iterative refinement in three precisions) discloses a system for determining an optimal precision by iteratively performing an operation, but does not do so by repeatedly performing the operation using a same single precision. The claimed invention is therefore allowable over the prior art.

Prior Art
The following prior art is considered pertinent to applicant’s invention.
Tian et al. (ApproxMA: Approximate Memory Access for Dynamic Precision Scaling) discloses a system for dynamically scaling the precision of operations within a memory system.
Yesil et al. (Toward Dynamic Precision Scaling) discloses the hardware infrastructure necessary to perform dynamic precision scaling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319. The examiner can normally be reached weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY S FAHERTY/Primary Examiner, Art Unit 2183